Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The current art does not appear to teach “the storage condition being that residual data yet to be written in a currently written block that is currently being written is estimated to be writable into the first memory by the time when the output voltage becomes lower than the lower limit- corresponding voltage”. While it is standard in the art to determine if the remaining data in volatile memory can be fully written to non-volatile memory or not with the remaining power during a power loss event (McGlaughlin et al (US 2019/0333548 A1)), this is a determination made for all of the data in the buffer at the time of the power loss trigger, and is thus not specifically during a write event or only for the remaining data in the current data block.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229.  The examiner can normally be reached on M-Th 9am-3pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        /MASUD K KHAN/Primary Examiner, Art Unit 2132